DETAILED ACTION
Response to Amendment
Applicant’s response to the last Office Action, filed 07/20/2022, has been entered and made of record.Applicant has amended claims 1-9. Claims 1--9 are currently pending.
Applicants arguments filed 10/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Kiyota et al and Matsumoto et al, even in combination, do not achieve or render obvious that the analysis target range including at least a part of an entire region of the observation image; calculate a size of the colony; and determine a state of the cultured cell based on the occupancy rate and the size of the colony.   In response, Examiner refers to the primary reference Kiyota that  teaches data obtained from the image, and based on the data, it is possible to specify the cell indicating the predetermined brightness value as a cell to be counted; paragraph [0045] note that the cell colony area  is interpreted as part of the entire region and Kiyota teaches The colony size is visually determined, and a wide variety of colonies from a colony having a small colony size to a colony having a large colony size are selected. Such selection may be performed visually according to user's determination, or automatic determination also can be made according to an image analysis by storing the selection condition in advance. ( paragraph [0043-0044]). Examiner used the secondary reference Matsumoto that teaches the state of the cell based on the occupancy rate where Matsumoto teaches ,in the same field of cell image acquisition, determine the culture state of cells based on the features of the image and as  the size of the cell colony, it is possible to acquire the area, perimeter, maximum diameter, and the like of the cell colony. In addition, the image information of the cell colony region may be acquired based on the position information of the cell colony specified by the colony region specifying unit 21. For the measurement of the number of cells in the cell colony, for example, it is preferable to detect each cell or the nucleus or nucleolus in the cell by pattern matching or the like and to count the number of detected cells ( paragraph [0063],[0076-0077]; figure 5). It would have been obvious to one skilled in the art before filing of the claimed invention to determine the state of the cell based on the features of the image as taught by Matsumoto in order to observe how much the differentiation of undifferentiated cells has progressed and focus on a peripheral portion of the colony region in order to recognize the degree of differentiation. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. Applicant argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (This calculated occupancy rate can be used as an index for determining a timing at which differentiation induction should be started.) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).All remaining arguments are reliant on the aforementioned and addressed arguments and thus are considered to be wholly addressed herein.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 are  rejected under 35 U.S.C. 103 as being unpatentable over Kiyota et al (US 2017/0199171) in view of Matsumoto et al (US 2016/0370569).
As to claim 1, Kiyota teaches the cell analyzing device comprising a control circuit configured to: 
acquire data of an observation image (data obtained from the image, and based on the data, it is possible to specify the cell indicating the predetermined brightness value as a cell to be counted; paragraph[0045]); 
specify a colony of a cultured cell in the observation image (data obtained from the image, and based on the data, it is possible to specify the cell indicating the predetermined brightness value as a cell to be counted, paragraph [0047]); 
calculate a ratio ( figure 7,paragraph [0050]) at which the cultured cell occupies a predetermined target range included in the observation image as an occupancy rate of the colony, (the increase of the colony area, the cell number in the colony is increased, but the change of the area per individual one cell in the colony is decreased, paragraph [0047-0049]) the analysis target range including at least a part of an entire region of the observation image (The colony size is visually determined, and a wide variety of colonies from a colony having a small colony size to a colony having a large colony size are selected. Such selection may be performed visually according to user's determination, or automatic determination also can be made according to an image analysis by storing the selection condition in advance, paragraph [0043])
; calculate a size of the colony (determining, based on correspondence relationship information between a maturity degree of a stem cell that forms a colony and a colony size and information of a size of an observation target colony, a maturity degree of a stem cell that forms the observation target colony, claim 15). 	
While Kiyota et al teaches the limitation above, Kiyota  fails to teach “ determine a state of the cultured cell based on the occupancy rate and the size of the colony. “ In the same field of cell image acquisition, Matsumoto teaches  in order to determine the culture state of cells based on the features of the image and as  the size of the cell colony, it is possible to acquire the area, perimeter, maximum diameter, and the like of the cell colony. In addition, the image information of the cell colony region may be acquired based on the position information of the cell colony specified by the colony region specifying unit 21. For the measurement of the number of cells in the cell colony, for example, it is preferable to detect each cell or the nucleus or nucleolus in the cell by pattern matching or the like and to count the number of detected cells ( paragraph [0063],[0076-0077]; figure 5).It would have been obvious to one skilled in the art before filing of the claimed invention to determine the state of the cell based on the features of the image as taught by Matsumoto in order to observe how much the differentiation of undifferentiated cells has progressed and focus on a peripheral portion of the colony region in order to recognize the degree of differentiation. Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
As to claim 2, Matsumoto teaches wherein the control circuit is configured to determine  that the cultured cell is in a predetermined state in a case in which each of the occupancy rate and the size of the colony is within a predetermined range ( range of the threshold value; paragraph [0078-0079]).
As to claim 3, Matsumoto teaches the cell analyzing device according to claim 1, wherein the control circuit is configured to specify the colony with respect to a region inside the colony and a region outside the colony, and calculate a distance from each position in a region including the region inside the colony to a nearest region outside the colony, and calculates the size of the colony based on the distance(a culture period measured by a timer or the like can be acquired as the information regarding the maturity. Without being limited to the culture period, for example, image information of the cell colony region in a low magnification image may be analyzed, the size of the cell colony, the number of cells in the stem cell colony, or the number of cells per unit area smaller than the stem cell colony may be measured, and such information may be acquired as the information regarding the maturity, paragraph [0106-0107]).
As to claim 4, Matsumoto teaches the cell analyzing device according to claim 3, wherein the control circuit: is configured to generate a histogram of the distance for a predetermined range included in the observation image; calculate a feature amount of the histogram; and calculate the size of the colony based on the feature amount (figure 10, paragraph [0106-0107])..
As to claim 5, Matsumoto teaches the cell analyzing device according to claim 4, wherein the feature amount is a gradient of the histogram or a maximum value of the distance((figure 10, paragraph [0106-0107]; paragraph [0063]; figure 10, paragraph [0106-0107]).
As to claim 6, Matsumoto teaches the  cell analyzing device according to claim 1, wherein the control circuit is configured to measure  a passage of time; and determine the state of the cultured cell based on the measured passage of time (a culture period measured by a timer or the like can be acquired as the information regarding the maturity. Without being limited to the culture period, for example, image information of the cell colony region in a low magnification image may be analyzed, the size of the cell colony, the number of cells in the stem cell colony, or the number of cells per unit area smaller than the stem cell colony may be measured, and such information may be acquired as the information regarding the maturity, paragraph [0063]).
As to claim 7, Kiyota teaches  cell analyzing device according to claim 6, wherein the control circuit is configured to determine that the cultured cell is in a predetermined state in a case in which each of the occupancy rate, the size of the colony, and the passage of time is within a predetermined range(paragraph [0047-0049]).
As to claim 8, Kiyota teaches the cell analyzing device according to claim 2, wherein the cultured cell is a stem cell, and the predetermined state is a state suitable for starting differentiation induction for the cultured cell(determining, based on correspondence relationship information between a maturity degree of a stem cell that forms a colony and a colony size and information of a size of an observation target colony, a maturity degree of a stem cell that forms the observation target colony, claim 16 and 16).
As to claim 9, Kiyota teaches the  cell analyzing system comprising:
 a microscope (The incubator 11 is an apparatus used for incubating a cell and observing the state of the cell by imaging the incubated cell using a microscope camera, paragraph [0025]); 
an imaging device configured to capture an image of a cultured cell obtained by the microscope to generate image data (The imaging device 34 images, via a microscope optical system, a cell in the incubation container 19 that is illuminated according to transmission illumination from the upper side of the sample table 31 by the stand arm 32 and thereby can obtain a microscope image of the cell, paragraph [0032]); and the cell analyzing device according to claim 1, 
wherein the control circuit acquires the image data generated by the imaging device as the data of the observation image(An image used for measuring the cell number is, for example, an image of a cell in a colony captured in a state where the cell is fluorescently stained. Then, with respect to the acquired image, the cell number of cells indicating a predetermined brightness value is measured. At this time, it is possible to apply a smoothing process with respect to the brightness value data obtained from the image, and based on the data, it is possible to specify the cell indicating the predetermined brightness value as a cell to be counted, paragraph [0045]).

						

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664